Citation Nr: 0432685	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had nearly a four-month period of Army active 
service from July 29-November 26, 1968.

Historically, by a January 1969 rating decision (confirmed by 
February and May 1969 rating decisions), service connection 
for a low back disability, classified as spondylolysis at L5-
S1, was denied.  After appellant was provided timely 
notification of each of those rating decisions, he did not 
file a timely Notice of Disagreement therewith.  A subsequent 
August 1976 rating decision denied reopening of the low back 
disability service connection claim.  Although in March 1978, 
appellant expressed written disagreement with that August 
1976 rating decision, the RO informed him later that month 
that his written correspondence did not constitute a timely 
Notice of Disagreement and that new and material evidence had 
to be submitted to reopen his claim.  See 38 C.F.R. 
§§ 20.300, 20.302(a) (2003).  It was not until 1995 that 
appellant filed with VA a written request to reopen the low 
back disability service connection claim.  That August 1976 
rating decision represents the last final decision with 
regards to the low back disability service connection issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which denied 
reopening of the low back disability service connection 
claim.  An April 1997 RO hearing was held.

In a June 1998 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a low back disability.  Appellant 
subsequently appealed that June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
During the pendency of the appeal, Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) was decided, pertaining to 
application of the new and material evidence definition set 
forth in 38 C.F.R. § 3.156(a).  A subsequent Joint Motion for 
Remand was filed by the parties on the basis that a remand 
was required in light of Hodge.  By subsequent Order, the 
Court vacated that June 1998 Board decision and remanded the 
case for readjudication.  

In April 1999, the Board remanded the case to the RO for 
additional development, including consideration of the new 
and material evidence definition as set out in Hodge.  

In a June 2000 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a low back disability.  Appellant 
subsequently appealed that June 2000 Board decision to the 
Court.  During the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  A subsequent Joint 
Motion for Remand was filed by the parties on the basis that 
a remand was required in light of the VCAA.  By subsequent 
Order, the Court vacated that June 2000 Board decision and 
remanded the case for readjudication.  In January 2002, the 
Board remanded the case to the RO for additional development, 
including consideration of that Act.  

Appellant's attorney later withdrew from the case and 
appellant subsequently appointed the service organization 
listed on the title page of this decision as his 
representative.  The case is now ready for the Board's final 
appellate consideration.


FINDINGS OF FACT

1.  In a January 1969 rating decision (confirmed by February 
and May 1969 rating decisions), service connection for a low 
back disability, classified as spondylolysis at L5-S1, was 
denied, essentially on the grounds that appellant's low back 
disability preexisted, and was not aggravated by, service.  
After appellant was provided timely notification of each of 
those rating decisions, he did not file a timely Notice of 
Disagreement therewith.  

2.  A subsequent August 1976 rating decision denied reopening 
of the low back disability service connection claim.  
Although in March 1978, appellant expressed written 
disagreement with that August 1976 rating decision, the RO 
informed him later that month that his written correspondence 
did not constitute a timely Notice of Disagreement.  

3.  Additional evidence submitted subsequent to said 
unappealed August 1976 rating decision, which denied 
reopening of the low back disability service connection 
claim, when viewed in the context of all the evidence, is 
cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed August 1976 
rating decision, which denied reopening of the low back 
disability service connection claim, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  The evidentiary record 
includes available service medical records and post-service 
clinical records relied upon by the RO in denying the service 
connection claim at issue.  The actual service medical 
records associated with the claims folders include sufficient 
clinical documentation of in-service low back symptomatology 
and lumbosacral spinal abnormality detected on x-ray.  A 
Medical Evaluation Board examination report at service 
separation medically described the low back disability as 
being of preservice origin.  Pursuant to the Board's January 
2002 remand, appellant's Social Security Administration (SSA) 
records and VA and private medical records have also been 
obtained.  

Although in May 2002, appellant's then attorney submitted a 
list of medical care providers in response to the remand 
directives, it does not appear that the RO received any 
completed release forms from appellant to authorize the RO to 
obtain such records.  Parenthetically, pursuant to the Board 
remand, numerous private medical records were received in 
association with the SSA records obtained, and included 
certain records of these listed medical care providers.  More 
importantly, in a recent March 2004 VCAA letter, the RO 
requested that appellant sign and return "the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
information.  We need this form so we can get your records 
from any pertinent private medical providers that we don't 
already have (emphasis included)."  However, appellant 
failed to provide the RO the assistance necessary for the RO 
to attempt to obtain such private medical records.  Even 
assuming arguendo that such records are relevant in this 
case, without completed release forms, VA is unable to obtain 
such private medical records.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the VCAA and its applicability, and a 
detailed explanation of the rationale for the adverse 
decision.  

Under the VCAA, new duty to assist provisions include 
requiring VA to provide medical opinion when such opinion is 
necessary to make a decision on a claim.  However, it appears 
that such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 2002).  As will be explained in detail below, 
appellant has not submitted new and material evidence to 
reopen the low back disability service connection claim.  
There is no indication that other relevant medical records 
exist that would be material evidence.  It should also be 
pointed out that the appellate issue in this case involves 
determining whether existing evidence has been presented that 
constitutes new and material evidence sufficient to reopen a 
previously denied claim.  In other words, the Board is not 
required to "manufacture" new and material medical 
evidence.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued April 2002 
and March 2004 VCAA notices on said claim on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge, 
supra.  The August 1976 rating decision, which denied 
reopening of the low back disability service connection 
claim, is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final rating decision.  Additionally, since appellant's 
claim to reopen was filed prior to August 29, 2001, the 
effective date of amendment to 38 C.F.R. § 3.156, the "old" 
version of 38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the unappealed August 
1976 rating decision included appellant's February 1968 
service preinduction examination, which did not reveal any 
complaints, findings, or diagnoses pertaining to a low back 
disability.  That preinduction examination report also 
included written notations therein, which stated that no 
additional defects were identified on subsequent examinations 
in April and July 29, 1968; and that he was qualified for 
induction.  The service medical records reveal that in August 
1968, appellant had back pain.  In October 1968, he 
complained of constant back pain.  A history of back pain for 
5 months was noted.  In November 1968, chronic back pain was 
reported.  A clinical notation reported that x-rays showed 
"spondiolosis" with possible, very minimal 
"spondilolosisthesis" at L5-S1.  Another November 1968 
service medical record reported only spondylolysis at L5-S1 
on x-ray.  

A November 1968 physical profile record noted that appellant 
was not medically qualified for duty due to a back defect; 
and separation proceedings would be implemented.  A November 
1968 Medical Evaluation Board examination report revealed 
that appellant had recurrent back pain and muscle spasm with 
x-ray evidence of L5-S1 spondylolysis, "EPTS" [existing 
prior to service]; and that he was unfit and had been 
unqualified for service induction.  

Based on the evidence then of record, an initial January 1969 
rating decision denied service connection for a low back 
disability, essentially on the grounds that the service 
medical records showed that appellant had spondylolysis at 
L5-S1 that existed prior to service and that such records 
were "devoid of any evidence of trauma in service such as to 
have caused or aggravated this condition."  

On January 1969 VA orthopedic examination, appellant reported 
that he initially noticed back trouble during service; that 
he did not know exactly when he got hurt but believed it was 
on a field day; and that prior to service, he had injured his 
back lifting a heavy box.  Significantly, an x-ray study of 
the lumbosacral spine specifically noted that there was no 
fracture, subluxation, or degenerative disc disease and that 
composite bones and joints were within normal limits.  Mild 
lumbosacral strain was diagnosed.  Based on the evidence then 
of record, February and May 1969 rating decisions confirmed 
the previous denial of service connection for a low back 
disability, essentially on the grounds that the evidence did 
not show any in-service aggravation.  

An August 1976 private medical statement reported that 
appellant received treatment in late 1974 for diagnosed acute 
left sacroiliac strain.  In an August 1976 written statement, 
appellant alleged having sustained a back injury during basic 
training when a "back pack became twisted on my back and 
caused the pain."  Based on the evidence then of record, the 
August 1976 rating decision denied reopening of the low back 
disability service connection claim, essentially on the 
grounds that the August 1976 private medical statement did 
not show any in-service incurrence or aggravation.  

The evidence received subsequent to said unappealed August 
1976 rating decision is not new and material with respect to 
the back.  The clinical evidence includes a duplicative 
January 1969 VA orthopedic examination report.  Although SSA 
records, private clinical records, and VA clinical records 
dated since the late 1970's were also received, such records 
are dated at least approximately a decade after service and 
do not indicate that a chronic low back disability had an in-
service onset, or was aggravated by the brief approximate 
four-month period of service.  One of these private clinical 
records indicated that in February 1978, appellant was 
hospitalized for a left L4-L5 herniated nucleus pulposus 
after he jumped out of a car, which had caught fire while 
traveling about 40 miles per hour, resulting in his landing 
on his left leg with his body flipping over several times.  
Another private medical record revealed that in February 
1979, appellant sustained an industrial-related back injury 
when he fell from a 10-foot ladder onto cement, resulting in 
a 12th thoracic vertebral fracture and lumbosacral 
strain/lumbar muscle spasm.  Significantly, an x-ray report 
of the lumbar spine revealed no abnormalities, except for a 
defect in the arch of the 5th lumbar vertebra without forward 
displacement of L5 on the sacrum; and the pertinent 
radiographic impression was spondylolysis of the lumbosacral 
region.  It was also noted therein that the spondylolysis had 
remained unchanged when compared to a prior December 1977 
radiographic examination.  

Significantly, in a September 1979 private medical statement, 
a university medical school neurology professor reported that 
review of appellant's records revealed that February 1978 x-
rays of the lumbosacral area had shown nonunion of the pars 
interarticularis, "consistent with the diagnosis of 
bilateral spondylolysis."  He opined that "[t]his is 
considered to be a congenital type of defect...." 

An April 1988 private medical statement reported that 
appellant had "broken" his back ten years ago; that in 
September 1987, he had sustained an industrial-related back 
injury when he attempted to twist a crane-held motor around; 
that an MRI revealed an L5-S1 disc bulge; and that x-rays 
showed mild spondylitis and spondylolysis at L5-S1 without 
spondylolisthesis.  An August 1999 private medical statement 
reported that appellant had lumbar degenerative disc disease 
with spondylolisthesis, right L4-L5 herniated nucleus 
pulpous, and secondary myofascial pain syndrome.  After 
appellant provided a history of a lifting injury during 
service, the physician opined that appellant's "condition is 
consistent with an impairment that could have been brought on 
by such a lifting injury."  However, the physician's opinion 
was based only on appellant's own account of his medical 
history and service background.  None of the service medical 
records, post-service medical records proximate to service, 
nor appellant's statements for many years after service 
indicated that he had sustained any in-service back trauma or 
that spondylolisthesis was definitely present.  Rather, the 
evidentiary record documents that appellant sustained post-
service industrial-related back injuries.  Thus, this medical 
opinion that appellant's back condition was consistent with 
an in-service lifting-type injury appears based on an 
inaccurate factual premise and has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); and Godfrey v. 
Brown, 8 Vet. App. 113 (1995).

None of the additional competent, clinical records in any way 
indicate that (a) appellant has a chronic low back disability 
causally or etiologically related to service, or (b) a 
preservice low back disability, such as the diagnosed 
spondylolysis, underwent permanent worsening during service.  

In a 1995 written statement, appellant alleged that he had 
injured his back during basic training and was discharged as 
a result thereof.  In 1996, appellant submitted written 
statements from acquaintances alleging that appellant did not 
have any apparent back disability prior to service; that he 
did have back problems after service; and that, in their 
opinion, appellant's back disability was caused by service.  
During an April 1997 RO hearing, appellant testified that he 
injured his back while unloading a truck during basic 
training and that he did not have any back problems prior to 
service.  However, these statements are essentially similar 
to his contentions stated in his August 1976 written 
statement previously considered by the unappealed August 1976 
rating decision.  Additionally, lay statements are not 
competent evidence with respect to medical causation; and 
neither appellant nor his acquaintances are qualified to 
offer medical opinion or diagnosis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In Espiritu, 2 Vet. App. 494, 
the Court stated "[a] layperson can certainly provide an 
eye-witness account of a veteran's visible symptoms."  
However, as the Court further explained in that case, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said unappealed August 1976 rating 
decision indicates that appellant has a chronic low back 
disability causally or etiologically related to service, or a 
preservice low back disability that underwent permanent 
worsening during service.  The Board has considered lay 
statements by appellant and his acquaintances.  However, lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Although appellant's representative recently submitted 
medical articles pertaining to spondylolysis and 
spondylolisthesis (with written waiver of originating office 
jurisdiction), indicating that spondylolysis may be present 
at birth (congenital) or caused by trauma, such evidence is 
not material, since it does not in any way indicate that 
appellant's spondylolysis was caused by in-service trauma.  
In this regard, it should be pointed out that the Medical 
Evaluation Board examination at time of service separation 
was conducted by military physicians and that their 
conclusion that appellant's spondylolysis preexisted service 
constitutes medical opinion that has not been rebutted by any 
competent evidence.  It should be added that statements by 
appellant's representative alleging that appellant's 
spondylolysis did not preexist service are not competent 
evidence.  See Espiritu , supra.  

Thus, additional evidence submitted subsequent to said August 
1976 rating decision, which denied reopening of the low back 
disability service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
said claim.  Since new and material evidence has not been 
received, the claim for service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been received to 
reopen the low back disability service connection claim, the 
claim is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



